DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Camille A. Wilson on 05/03/2021.
The application has been amended as follows: 
Claims 1-11 are canceled.


Reasons for Allowance
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The newly amendment with “the frame having openings form by at least one larger removable panel and a plurality of smaller removable panels with the removing different-sized removably panels creates variable-sized openings within each of the at least one opening and place the frame on a conveyor belt that supports removable curved-shaped object and stabilized the curved-surface objects when the movable surface is moving” and none or of the prior art discloses such combination and limitation.  Some of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736